Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-8, filed 02/26/2021, with respect to 35 USC 103 and 35 USC 112 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8, 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-6,8, and 10-22 depends, teaches limitations; “a tape member provided over being wrapped helically around a periphery of the plurality of electric wires … the second fiber, included as a component of one part of the tape member, comprises a material configured to be softened or melted at an extrusion molding temperature of the outer sheath” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
HAYAKAWA (JP5943170)(see translation), Takata (US20170169809), Yamaguchi (US2016/0144805), and MANN (US-20180247733-A1) are the closest prior art of record.
Regarding Claim 1, HAYAKAWA teaches, in Fig. 2A-Fig. 3, a cable, comprising: a plurality of electric wires (2,4); a tape member (6) provided over a periphery of the plurality of electric wires; and an outer sheath (7) provided over an outer periphery of the tape member and the tape member comprises a mixture of a first fiber and a second fiber ([0046]- 2 or more layers and nonwoven fabric) and the plurality of electric wires includes two first electric wires (2) and a multi core electric wire (4) wherein each of the two first electric wires comprises a first insulating member (22) coating a periphery of a first conductor (21), each of the two second electric wires (3) having a diameter smaller than a diameter of each of the fist electric wires (see 
Takata teaches a mixture of a first fiber (PET fibers) having a melting point and a second fiber (low-melting-point PET fibers) having a melting point lower than the melting point of the first fiber ([0027],[0030], [0043]), a content of the second fiber in the tape member is not lower than 10% by mass and not higher than 90 % by mass (Takata, Table 1, [0048], [0044], Claim 1).
Yamaguchi shows the second fiber (14-20% low melt material), included as a component of one part of the tape member (see Takata above), is softened or melted at an extrusion molding temperature (MPEP 2113I) of the outer sheath and is adhered to an inner peripheral surface of the outer sheath (14- 80% material) ([0030]-[0032]).
MANN teaches, in Drawing, the multi core electric wire (Hayakawa reference teaches this) comprises an inner sheath an inner sheath (14, 18, [0021], 22) covering two second electric wires together (See Hayakawa reference for the two second electric wires).
The combination of the references does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848